Citation Nr: 1726428	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-43 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right foot disability. 

2.  Entitlement to service connection for a left foot disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Army from April 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied the claims currently on appeal.  

The Veteran testified at a hearing before the Board in January 2012.  A transcript of that hearing has been associated with the claims file.  The Veterans Law Judge who presided over the hearing is no longer at the Board.  The Veteran was offered an additional hearing in March 2017, but did not request any further hearing.  

The Board remanded the issue for further development in March 2013 and January 2015.  The case has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the issues for further development in January 2015.  As part of that development, the Veteran was afforded a VA examination in March 2016 and May 2016.  The examiner in March 2016 based their opinion on the lack of documented treatment records during service.  The May 2016 VA examiner noted that due to the lack of documentation any opinion would result in resorting to mere speculation.  The Board notes that an addendum opinion is required before a decision on the merits may be made.  




Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the May 2016 examiner for further comment.  If the examiner is not available, provide the claims file to an appropriate VA examiner, preferably an orthopedic examiner if reasonably available, for a nexus opinion.    

The examiner should review the claims file, specifically the Veteran's lay statements and the March 2016 and May 2016 VA examinations and opinions.  The examiner should then answer the following:

a.)  Is it at least as likely as not (50 percent probability or more) that any diagnosed right foot disability began in service, was caused by service, or is otherwise related to the Veteran's active service.  For the purpose of this opinion, the Veteran's lay assertions regarding his in-service injuries should be considered factual and discussed.  The July 1970 separation examination should also be considered when formulating an opinion.  

b.)  Is it at least as likely as not (50 percent probability or more) that any diagnosed left foot disability began in service, was caused by service, or is otherwise related to the Veteran's active service.  For the purpose of this opinion, the Veteran's lay assertions regarding his in-service injuries should be considered factual and discussed.  The July 1970 separation examination should also be considered when formulating an opinion.  

If an additional examination is required for the examiner to sufficiently address the above questions, then a new examination should be afforded.  

A complete rationale must be provided for all opinions offered (fully considering the Veteran's lay testimony as well).  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




